f                                                                                         ^«\
                                                                                      ^
                                          state omems                g                $
    EO. BOX 12308, CAPITOL STATION        PEMALTYF©^                                            «TIMtV BOWES
       AUSTIN, TEXAS 78711                      EUSE                £fc
                                                                    o-D:
                                     RE: WR-81,144-01
                                     RORYLEEBECK
                                                    TDC# 1818374
                                                TX 77583
                                                                                                F WD
                    ;td <^ Atg
                    Ci^w
                           3-/IX                        'In.I,.71/..I. I ii i   ...